DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. Applicant’s argues that “[n]othing has been found, or pointed to, in Rhodes which teaches or suggests that a direction in which an object extends is based on a signal indicative of a pressure applied to  the tip of the writing device 106 taught by Rhodes” and that “Rhodes fails to teach or suggest that the augmented reality composition system generates visualization data describing an object that extends from a predetermined position, much less extends from a predetermined position in a direction that is based on a signal indicative of a pressure applied to the tip of the writing device 106”. 
Examiner respectfully disagrees. Rhodes discloses that “the augmented reality composition system 110 generates the augmented reality object 204 within an augmented reality environment and presents the augmented reality object 204 to the user 112 via the augmented reality device 108.  Specifically, the augmented reality composition system 110 tracks pressure, location, orientation, and movement of the writing device 106 as the user 112 moves the writing device 106 along the real-world surface 202. As shown in the second view 220, as the user 112 moves the writing device 106 on the real-world surface 202, the augmented reality composition system 110 tracks the orientation, pressure, and/or location of the writing device 106 and generates digital marks within an augmented reality environment.  Accordingly, as the user 112 moves the writing device 106 to draw the shape of the globe, the augmented reality composition system 110 generates the augmented reality object 204.  Indeed, as illustrated in FIG. 2, the user 112 is currently drawing a border.  The augmented reality composition system 110 renders the augmented reality object 204 to appear to the user 112 as though the generated digital mark of the border is coming out of the tip of the writing device 106--i.e., the augmented reality composition system 110 renders the digital marks near the tip of the writing device 106 in real time or near real time as the user moves the writing device 106 on the real-world surface 202” (see Fig. 2 and para. [0061]-[0062]). As describe by Rhodes the augmented reality composition system generates digital marks (visualization data) describing an object (globe object 204) that extends from a predetermine position in a direction that is based on a signal indicative of a pressure applied to the tip of the writing device 106 (augmented reality composition system 110 tracks pressure, location, orientation, and movement of the writing device 106 as the user 112 moves the writing device 106 along the real-world surface 202. Rendering the augmented reality object 204 to appear to the user 112 as though the generated digital mark is coming out of the tip of the writing device 106--i.e.). Wherein the direction corresponds to the movement along the surface 202 (x direction and y direction of the surface’s plane).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Rhodes et al. (US 20190096129 A1, hereinafter Rhodes).
Regarding Claim 1, Rhodes teaches a system (see Fig. 1, Fig. 3C and para. [0010] and para. [0038]. FIG. 1 illustrates an example schematic diagram of an example environment of an augmented reality composition system) comprising: 
a position indicator (see Fig. 1, writing device 106, Fig. 6A and para. [0045]) that includes: 
a case (see Fig. 6A, housing 601, para. [0175] and para. [0178]) having a plurality of reference tags disposed on an exterior surface of the case (see Fig. 6A, reflective elements 608a and 608b, and para. [0183]-[0184]. The reflective elements 608a and 608b may be separate from, and attached around, the housing 601); 
a core body disposed within the case and having a tip that protrudes from the case through an opening in the case (see Fig. 6A, tip 616, and para. [0175]. As illustrated in FIG. 6A, the housing includes a cylindrical portion that extends from a circular back end including an eraser 620 toward a tip end that includes a tip 616.  Near the tip 616, the housing 601 in FIG. 6A narrows to a point in a conical shape that connects on one end to the cylindrical body portion and connects on the other end to the tip 616); 
a pressure detector which, in operation, detects a pressure applied to the tip of the core body (see Fig. 6A, pressure sensor 618, and para. [0180]. the pressure sensor chip 604 is configured to collect and process information relating to pressure applied to one or more pressure sensors of the writing device 600.  For instance, the pressure sensor chip 604 gathers information indicating an amount of pressure applied to the pressure sensor 618 by way of the tip 616 of the writing device); and 
a transmitter coupled to the pressure detector, wherein the transmitter, in operation, transmits one or more signals indicative of the pressure applied to the tip of the core body (see Fig. 6A, Bluetooth chip, 606, para. [0050]-[0051] and para. [0181]. The writing device 600 further includes a BLUETOOTH chip 606 configured to include or communicate with a BLUETOOTH antenna, and further configured to facilitate communications between the writing device 600 and an augmented reality device (e.g., augmented reality device 108).  As described above, the augmented reality composition system 110 communicates with the writing device 600 to gather information from one or more components of the writing device 600. For example, the augmented reality composition system 110 gathers information from the IMU 602, the pressure sensor chip 604, and the optics chip 614. To facilitate such communication, the writing device 600 includes a BLUETOOTH chip 606 or an alternative communication device operable to transmit sensory information from the writing device 600 to an augmented reality device (e.g., augmented reality device 108) and/or to receive commands or other communications from the augmented reality device 108. The server(s) 102 may communicate via the network 104 with the writing device 106 to send and/or receive information relating to motion tracking, sensory input, etc. Likewise, the server(s) 102 may communicate with the augmented reality device 108 to share all or part of the processing required to implement the augmented reality composition system 110 or else to transmit information received from the writing device 106 relating to sensory input and/or motion tracking information); and 
a processing device (see Fig. 1, Fig. 9, para. [0039]-[0041] and para. [0051]) that includes: 
at least one receiver which, in operation, receives the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator and one or more signals indicative of one or more respective positions of one or more of the plurality of reference tags (see para. [0047], para. [0050]-[0051], para. [0054]-[0055], para. [0098], para. [0151]-[0158], para. [0229] and Fig. 9. The server(s) 102 may communicate via the network 104 with the writing device 106 to send and/or receive information relating to motion tracking, sensory input, etc. Likewise, the server(s) 102 may communicate with the augmented reality device 108 to share all or part of the processing required to implement the augmented reality composition system 110 or else to transmit information received from the writing device 106 relating to sensory input and/or motion tracking information. The writing device 106 communicates with the augmented reality device 108, and vice-versa, to transmit and receive information relating to pressure sensor data, optical sensor data, object recognition data, emitter data, IMU data, etc. The augmented reality composition system 110 determines a three-dimensional coordinate of the reflective element(s) by implementing one or more three-dimensional modeling techniques (e.g., SLAM analysis, depth mapping, or other three-dimensional image analysis methods). The augmented reality composition system 110 detects that the user intends to compose on a real-world surface by receiving an input from a pressure sensor on the writing device 106 that indicates that the writing device 106 is touching the real-world surface. Upon detecting the pressure input, the augmented reality composition system 110 determines an initial location of the writing device 106 by way of sensory information determined from the writing device 106 and/or by way of object recognition or other functionalities of the augmented reality device 108. The augmented reality composition system 110 further determines changes in location, orientation, tilt, and pressure of the writing device 106 as the user moves the writing device along the real-world surface to create an augmented reality composition); 
at least one processor coupled to the at least one receiver (see Fig. 9, processor couple to communication interface, and para. [0214]. Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory);
at least one memory device that stores instructions which, when executed by the at least one processor, cause the processing device (see Fig. 9, memory, and para. [0214]-[0219]. Embodiments within the scope of the present disclosure also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein) to generate visualization data based on the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator and the one or more signals indicative of the one or more respective positions of the one or more of the plurality of reference tags (see Fig. 2, para. [0029], para. [0054], para. [0058], para. [0073]-[0080], para. [0096]-[0103], and para. [0149]-[0152]. Based on variations in pressure, tilt, and/or orientation, the augmented reality composition system can vary digital marks. To illustrate, the augmented reality composition system can modify weight or thickness of the digital mark to allow for broad shading or more detailed, defined lines based on variations in pressure and/or orientation. The augmented reality composition system 110 further determines changes in location, orientation, tilt, and pressure of the writing device 106 as the user moves the writing device along the real-world surface to create an augmented reality composition.  In response to detecting such changes, the augmented reality composition system 110 renders digital marks in real time to form an augmented reality object for display to the user via the augmented reality device 108.  Upon detecting an indication that the user has completed composing an augmented reality object (e.g., by a release of pressure on the writing device 106), the augmented reality composition system 110 enables the user to manipulate the augmented reality object within the three-dimensional augmented reality environment (e.g., via the augmented reality device 108). By tracking the reflective elements 308, the augmented reality composition system 110 determines changes in location of the writing device 106, and can thereby render augmented reality objects based on the movement of the writing device 106.  Moreover, the augmented reality composition system 110 can generate augmented reality objects that appear to be drawn by the tip 304 of the writing device 106), wherein the visualization data describe an object that extends from a predetermined position in a direction that is based on the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator (Fig. 2, Fig. 8, para. [0030]-[0031], para. [0042], para. [0058]-[0062], para. [0211]-[0213]. Rendering the augmented reality object can include detecting, by way of the pressure sensor associated with the writing device, that the writing device is contacting the real-world surface, and generating, by way of the augmented reality device and in response to detecting that the writing device is contacting the real-world surface, a digital mark that appears to be drawn on the real-world surface and that follows the detected real-world movement of the writing device. The method 800 may also include an act of adjusting a weight of the digital mark generated by way of the augmented reality device based on the detected pressure force applied to the writing device and the detected tilt of the writing device. The augmented reality composition system can detect even slight movement, tilt, pressure, and other sensory information related to the writing device. By analyzing these various factors in isolation and/or in conjunction with one another, the augmented reality composition system can more accurately interpret how a user moves, pushes on, lifts up, or otherwise manipulates a writing device and generate more precise augmented reality objects (e.g., that realistically mimic writing or drawing on a real-surface). The augmented reality composition system 110 can generate a digital mark in an augmented reality environment and provide the digital mark for display via the augmented reality device 108 such that it appears (to the user 112) that the digital mark is located on a real-world surface based on the writing device 106 pressing and dragging on the real-world surface), and wherein the visualization data are provided for display by a visualization device (see Fig. 2. And para. [0059]-[0061]. The second view 220 is a representation of the real-world surface 202 as viewed through an augmented reality device (i.e., looking at the table with the augmented reality headset 108).  In both views 210 and 220, a hand (e.g., of the user 112) grips the writing device 106 and moves the writing device 106 to "draw" on the real-world surface 202 (i.e., draw an image of a globe). In relation to the second view 220, the augmented reality composition system 110 generates the augmented reality object 204 within an augmented reality environment and presents the augmented reality object 204 to the user 112 via the augmented reality device 108.  Specifically, the augmented reality composition system 110 tracks pressure, location, orientation, and movement of the writing device 106 as the user 112 moves the writing device 106 along the real-world surface 202).

Regarding Claim 2, Rhodes teaches the system of claim 1 wherein.
Rhodes further teaches when the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator indicate that the pressure is greater than a predetermined threshold value (see para. [0078]-[0080]. The augmented reality composition system 110 changes the weight of rendered digital marks based on detecting whether the pressure applied to the writing device 106 exceeds a particular pressure threshold. The augmented reality composition system 110 may use multiple pressure thresholds in a tier-based system where, for example, the augmented reality composition system 110 renders digital marks having a particular weight while the pressure applied to the writing device 106 is within a particular pressure range, and where the augmented reality composition system 110 renders digital marks having a different weight while the pressure applied to the writing device 106 is within a different range. In response to detecting that the user 112 is applying a pressure to the writing device 106 that exceeds a pressure threshold, the augmented reality composition system renders digital marks that are darker in color (e.g., blacker, a deeper shade of red, or a more intense coloration of whatever color the augmented reality composition system 110 is currently using).  As another example, the augmented reality composition system 110 may render digital marks with a higher opacity (i.e., lines that are less transparent) in response to detecting that the pressure applied to the writing device 106 exceeds a pressure threshold), the instructions stored by the at least one memory device, when executed by the at least one processor, cause the processing device to generate the visualization data such that the object (see Fig. 2, Fig. 9, processor, memory, para. [0059]-[0062], and para. [0214]-[0219]. Embodiments within the scope of the present disclosure also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein. The augmented reality composition system 110 generates the augmented reality object 204 within an augmented reality environment and presents the augmented reality object 204 to the user 112 via the augmented reality device 108.  Specifically, the augmented reality composition system 110 tracks pressure, location, orientation, and movement of the writing device 106 as the user 112 moves the writing device 106 along the real-world surface 202), when displayed by the visualization device, extends from the predetermined position in a first predetermined direction (Fig. 2, Fig. 8, para. [0030]-[0031], para. [0042], para. [0058]-[0062], para. [0211]-[0213]. The augmented reality composition system can detect even slight movement, tilt, pressure, and other sensory information related to the writing device. By analyzing these various factors in isolation and/or in conjunction with one another, the augmented reality composition system can more accurately interpret how a user moves, pushes on, lifts up, or otherwise manipulates a writing device and generate more precise augmented reality objects (e.g., that realistically mimic writing or drawing on a real-surface).The augmented reality composition system 110 can generate a digital mark in an augmented reality environment and provide the digital mark for display via the augmented reality device 108 such that it appears (to the user 112) that the digital mark is located on a real-world surface based on the writing device 106 pressing and dragging on the real-world surface).

Regarding Claim 6, Rhodes teaches the system of claim 1.
Rhodes further teaches wherein: the position indicator includes an accelerometer (see Fig. 6A, IMU 02, para. [0048] and para. [0179]. An "inertial measurement unit" or "IMU" refers to a device that measures and reports information regarding changes in orientation and/or location.  In particular, an inertial measurement unit includes a device that measures and reports specific force, angular rate, and/or magnetic field information using a combination of one or more accelerometers, gyroscopes, and/or magnetometers) that, in operation, outputs a signal indicative of an acceleration of the position indicator (para. [0158] and para. [0179]. The IMU 602 includes one or more accelerometers, one or more gyroscopes, and/or one or more magnetometers.  The IMU 602 gathers information relating to movement, tilt, and orientation of the writing device 600.  To illustrate, the IMU 602 is configured to detect relative changes in position as well as speed of movement in a lateral direction or a vertical direction. The IMU 602 is further configured to detect changes in orientation is the writing device 600 spins or rotates, and is further configured to detect a rate of such changes (e.g., angular velocity).  The IMU 602 is also configured to detect changes in tilt of the writing device 600 by detecting an angle at which the writing device 600 is leaning one direction or another.  Accordingly, by communicating with the writing device 600 to collect information gathered by the IMU 602, the augmented reality composition system 110 monitors changes in position, tilt, and orientation of the writing device 600. Indeed, the augmented reality composition system 110 receives information from the IMU associated with the writing device 106);
 the one or more signals transmitted by the transmitter (see Fig. 6A, Bluetooth chip, 606, para. [0050]-[0051] and para. [0181]. The writing device 600 further includes a BLUETOOTH chip 606 configured to include or communicate with a BLUETOOTH antenna, and further configured to facilitate communications between the writing device 600 and an augmented reality device (e.g., augmented reality device 108).  As described above, the augmented reality composition system 110 communicates with the writing device 600 to gather information from one or more components of the writing device 600. For example, the augmented reality composition system 110 gathers information from the IMU 602, the pressure sensor chip 604, and the optics chip 614. To facilitate such communication, the writing device 600 includes a BLUETOOTH chip 606 or an alternative communication device operable to transmit sensory information from the writing device 600 to an augmented reality device (e.g., augmented reality device 108) and/or to receive commands or other communications from the augmented reality device 108. The server(s) 102 may communicate via the network 104 with the writing device 106 to send and/or receive information relating to motion tracking, sensory input, etc. Likewise, the server(s) 102 may communicate with the augmented reality device 108 to share all or part of the processing required to implement the augmented reality composition system 110 or else to transmit information received from the writing device 106 relating to sensory input and/or motion tracking information) are indicative of the pressure applied to the tip of the core body (see Fig. 6A, pressure sensor 618, and para. [0180]. the pressure sensor chip 604 is configured to collect and process information relating to pressure applied to one or more pressure sensors of the writing device 600.  For instance, the pressure sensor chip 604 gathers information indicating an amount of pressure applied to the pressure sensor 618 by way of the tip 616 of the writing device) and the acceleration of the position indicator (see para. [0179] As mentioned, the writing device 600 includes an IMU 602.  In particular, the IMU 602 includes one or more accelerometers, one or more gyroscopes, and/or one or more magnetometers.  The IMU 602 gathers information relating to movement, tilt, and orientation of the writing device 600.  To illustrate, the IMU 602 is configured to detect relative changes in position as well as speed of movement in a lateral direction or a vertical direction.  The IMU 602 is further configured to detect changes in orientation is the writing device 600 spins or rotates, and is further configured to detect a rate of such changes (e.g., angular velocity).  The IMU 602 is also configured to detect changes in tilt of the writing device 600 by detecting an angle at which the writing device 600 is leaning one direction or another.  Accordingly, by communicating with the writing device 600 to collect information gathered by the IMU 602, the augmented reality composition system 110 monitors changes in position, tilt, and orientation of the writing device 600); and the instructions stored by the at least one memory device, when executed by the at least one processor, cause the processing device to generate the visualization data (see Fig. 2, Fig. 9, processor, memory, para. [0059]-[0062], and para. [0214]-[0219]. Embodiments within the scope of the present disclosure also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein. The augmented reality composition system 110 generates the augmented reality object 204 within an augmented reality environment and presents the augmented reality object 204 to the user 112 via the augmented reality device 108.  Specifically, the augmented reality composition system 110 tracks pressure, location, orientation, and movement of the writing device 106 as the user 112 moves the writing device 106 along the real-world surface 202) based on the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator and the acceleration of the processing device, and the one or more signals indicative of the one or more respective positions of the one or more of the plurality of reference tags (Fig. 2, Fig. 8, para. [0030]-[0031], para. [0042], para. [0058]-[0062], para. [0211]-[0213]. The augmented reality composition system can detect even slight movement, tilt, pressure, and other sensory information related to the writing device. By analyzing these various factors in isolation and/or in conjunction with one another, the augmented reality composition system can more accurately interpret how a user moves, pushes on, lifts up, or otherwise manipulates a writing device and generate more precise augmented reality objects (e.g., that realistically mimic writing or drawing on a real-surface).The augmented reality composition system 110 can generate a digital mark in an augmented reality environment and provide the digital mark for display via the augmented reality device 108 such that it appears (to the user 112) that the digital mark is located on a real-world surface based on the writing device 106 pressing and dragging on the real-world surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20190096129 A1) in view of Kim et al. (US 20160378217 A1, hereinafter Kim).

Regarding Claim 5, Rhodes teaches the system of claim 1 wherein the one or more signals transmitted by the transmitter are indicative of the pressure applied to the tip of the core body (see Fig. 6A, Bluetooth chip, 606, para. [0050]-[0051] and para. [0181]. The writing device 600 further includes a BLUETOOTH chip 606 configured to include or communicate with a BLUETOOTH antenna, and further configured to facilitate communications between the writing device 600 and an augmented reality device (e.g., augmented reality device 108).  As described above, the augmented reality composition system 110 communicates with the writing device 600 to gather information from one or more components of the writing device 600. For example, the augmented reality composition system 110 gathers information from the IMU 602, the pressure sensor chip 604, and the optics chip 614. To facilitate such communication, the writing device 600 includes a BLUETOOTH chip 606 or an alternative communication device operable to transmit sensory information from the writing device 600 to an augmented reality device (e.g., augmented reality device 108) and/or to receive commands or other communications from the augmented reality device 108. The server(s) 102 may communicate via the network 104 with the writing device 106 to send and/or receive information relating to motion tracking, sensory input, etc. Likewise, the server(s) 102 may communicate with the augmented reality device 108 to share all or part of the processing required to implement the augmented reality composition system 110 or else to transmit information received from the writing device 106 relating to sensory input and/or motion tracking information); and the instructions stored by the at least one memory device, when executed by the at least one processor, cause the processing device to generate the visualization data (see Fig. 4, memory, and para. [0214]-[0219]. Embodiments within the scope of the present disclosure also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein) based on the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator, and the one or more signals indicative of one or more respective positions of the one or more of the plurality of reference tags (see Fig. 2, para. [0029], para. [0054], para. [0058], para. [0073]-[0080], para. [0096]-[0103], and para. [0149]-[0152].. Based on variations in pressure, tilt, and/or orientation, the augmented reality composition system can vary digital marks. To illustrate, the augmented reality composition system can modify weight or thickness of the digital mark to allow for broad shading or more detailed, defined lines based on variations in pressure and/or orientation. The augmented reality composition system 110 further determines changes in location, orientation, tilt, and pressure of the writing device 106 as the user moves the writing device along the real-world surface to create an augmented reality composition.  In response to detecting such changes, the augmented reality composition system 110 renders digital marks in real time to form an augmented reality object for display to the user via the augmented reality device 108.  Upon detecting an indication that the user has completed composing an augmented reality object (e.g., by a release of pressure on the writing device 106), the augmented reality composition system 110 enables the user to manipulate the augmented reality object within the three-dimensional augmented reality environment (e.g., via the augmented reality device 108). By tracking the reflective elements 308, the augmented reality composition system 110 determines changes in location of the writing device 106, and can thereby render augmented reality objects based on the movement of the writing device 106.  Moreover, the augmented reality composition system 110 can generate augmented reality objects that appear to be drawn by the tip 304 of the writing device 106).
Rhodes does not explicitly teach the position indicator includes a switch that, in operation, is in a position of a plurality of positions; the one or more signals are indicative of the pressure applied to the tip of the core body and the position of the switch; cause the processing device to generate the visualization data based on the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator and the position of the switch, and the one or more signals indicative of the one or more respective positions of the position indicator.
However, Kim teaches the position indicator includes a switch, in operation, is in a position of a plurality of positions (see Fig. 1, user manipulator 100, Fig. 9, and Fig. 11, para. [0021], para. [0024] and para. [0126]-[0141]. The user manipulator can slid to different positions. when the initial position of the movable member 110 is at an external side of the third first electrode 173 positioned on the most right side among the plurality of first electrodes 171, 172, 173 and when the movable member 110 is moved in the B direction, the switch S3 may be first turned on.  The size of the capacitance C2-3 may gradually increase while the switch S3 is turned on.  When the movable member 110 is continued to be moved in the B direction, the switch S2 and the switch S3 may be sequentially turned on); the one or more signals are indicative of the pressure applied to the tip of the core body and the position of the switch (see Fig. 4, Fig. 11, Figs. 26A-26B, para. [0014],  para. [0024]-[0028], para. [0099]-[0102], para. [0136] and para. [0210]-[0215]. The input device may further include a conductive tip disposed on one end of the case, and a pen pressure module configured to output different signals according to a pen pressure applied on the conductive tip. Referring to FIGS. 26A and 26B, when a user gradually pushes on the screen 3 of the electronic apparatus 1 using a substantial amount of force when using the input device 10, a thickness of the writing trajectories 2610 may gradually become thicker according to the pen pressure as illustrated in FIG. 26A.  In the above state, when a user manipulates the user manipulator 100, the controller 2220 may change the shape of the writing trajectories according to the manipulating state); cause the processing device to generate the visualization data based on the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator and the position of the switch, and the one or more signals indicative of one or more respective positions of the position indicator (see Figs. 26A-26B and para. [0210]-[0215]. Referring to FIGS. 26A and 26B, when a user gradually pushes on the screen 3 of the electronic apparatus 1 using a substantial amount of force when using the input device 10, a thickness of the writing trajectories 2610 may gradually become thicker according to the pen pressure as illustrated in FIG. 26A.  In the above state, when a user manipulates the user manipulator 100, the controller 2220 may change the shape of the writing trajectories according to the manipulating state. Referring to FIG. 26B, the writing trajectories may be displayed to be a line shape (a1 section) before the manipulating of the user manipulator 100 and changed to be dotted-line shape (b1 section) according to the manipulating of the user manipulator 100).
Rhodes and Kim are related to image processing and input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Rhodes with Kim’s teachings, since a user can control the electronic apparatus more conveniently and efficiently (Kim para. [0031]) and thus enhancing the system.

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20190096129 A1) in view of Maruoka (US 20180173333 A1).

Regarding Claim 7, Rhodes teaches as system (see Fig. 1, Fig. 3C and para. [0010] and para. [0038]. FIG. 1 illustrates an example schematic diagram of an example environment of an augmented reality composition system) comprising: 
a position indicator (see Fig. 1, writing device 106, Fig. 6A and para. [0045]) that includes: 
a case (see Fig. 6A, housing 601, para. [0175] and para. [0178]) having a core body disposed within the case and having a tip that protrudes from the case through an opening in the case (see Fig. 6A, tip 616, and para. [0175]. As illustrated in FIG. 6A, the housing includes a cylindrical portion that extends from a circular back end including an eraser 620 toward a tip end that includes a tip 616.  Near the tip 616, the housing 601 in FIG. 6A narrows to a point in a conical shape that connects on one end to the cylindrical body portion and connects on the other end to the tip 616); 
a pressure detector which, in operation, detects a pressure applied to the tip of the core body (see Fig. 6A, pressure sensor 618, and para. [0180]. the pressure sensor chip 604 is configured to collect and process information relating to pressure applied to one or more pressure sensors of the writing device 600.  For instance, the pressure sensor chip 604 gathers information indicating an amount of pressure applied to the pressure sensor 618 by way of the tip 616 of the writing device); and 
a transmitter coupled to the pressure detector, wherein the transmitter, in operation, transmits one or more signals indicative of the pressure applied to the tip of the core body that is detected by the pressure detector (see Fig. 6A, Bluetooth chip, 606, para. [0050]-[0051] and para. [0181]. The writing device 600 further includes a BLUETOOTH chip 606 configured to include or communicate with a BLUETOOTH antenna, and further configured to facilitate communications between the writing device 600 and an augmented reality device (e.g., augmented reality device 108).  As described above, the augmented reality composition system 110 communicates with the writing device 600 to gather information from one or more components of the writing device 600. For example, the augmented reality composition system 110 gathers information from the IMU 602, the pressure sensor chip 604, and the optics chip 614. To facilitate such communication, the writing device 600 includes a BLUETOOTH chip 606 or an alternative communication device operable to transmit sensory information from the writing device 600 to an augmented reality device (e.g., augmented reality device 108) and/or to receive commands or other communications from the augmented reality device 108. The server(s) 102 may communicate via the network 104 with the writing device 106 to send and/or receive information relating to motion tracking, sensory input, etc. Likewise, the server(s) 102 may communicate with the augmented reality device 108 to share all or part of the processing required to implement the augmented reality composition system 110 or else to transmit information received from the writing device 106 relating to sensory input and/or motion tracking information); and 
a processing device (see Fig. 1, Fig. 9, para. [0039]-[0041] and para. [0051]) that includes: 
a sensor having an input surface (see Fig. 9 and para. [0227]. The computing device 900 also includes one or more input or output ("I/O") devices/interfaces 908, which are provided to allow a user to provide input to (such as user strokes), receive output from, and otherwise transfer data to and from the computing device 900.  These I/O devices/interfaces 908 may include a mouse, keypad or a keyboard, a touch screen, camera, optical scanner, network interface, modem, other known I/O devices or a combination of such I/O devices/interfaces 908.  The touch screen may be activated with a writing device or a finger), wherein the sensor, in operation, detects the position indicator and outputs a signal indicative of a position of the tip of the core body on the input surface of the sensor; 
at least one receiver which, in operation, receives the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator (see para. [0049]-[0051], para. [0054]-[0055], para. [0181], para. [0229] and Fig. 9. The server(s) 102 may communicate via the network 104 with the writing device 106 to send and/or receive information relating to motion tracking, sensory input, etc. Likewise, the server(s) 102 may communicate with the augmented reality device 108 to share all or part of the processing required to implement the augmented reality composition system 110 or else to transmit information received from the writing device 106 relating to sensory input and/or motion tracking information. The writing device 106 communicates with the augmented reality device 108, and vice-versa, to transmit and receive information relating to pressure sensor data, optical sensor data, object recognition data, emitter data, IMU data, etc. The augmented reality composition system 110 detects that the user intends to compose on a real-world surface by receiving an input from a pressure sensor on the writing device 106 that indicates that the writing device 106 is touching the real-world surface. Upon detecting the pressure input, the augmented reality composition system 110 determines an initial location of the writing device 106 by way of sensory information determined from the writing device 106 and/or by way of object recognition or other functionalities of the augmented reality device 108. The augmented reality composition system 110 further determines changes in location, orientation, tilt, and pressure of the writing device 106 as the user moves the writing device along the real-world surface to create an augmented reality composition); 
at least one processor coupled to the sensor and the at least one receiver (see Fig. 9, processor couple to communication interface and I/O interface, and para. [0214]. Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory); 
see Fig. 9, memory, and para. [0214]-[0219]. Embodiments within the scope of the present disclosure also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein) to generate visualization data based on the signal indicative of the position of the tip of the core body of the position indicator on the input surface, and the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator (see Fig. 2, para. [0029], para. [0054], para. [0058], para. [0073]-[0080], para. [0096]-[0103], and para. [0149]-[0152]. Based on variations in pressure, tilt, and/or orientation, the augmented reality composition system can vary digital marks. To illustrate, the augmented reality composition system can modify weight or thickness of the digital mark to allow for broad shading or more detailed, defined lines based on variations in pressure and/or orientation. The augmented reality composition system 110 further determines changes in location, orientation, tilt, and pressure of the writing device 106 as the user moves the writing device along the real-world surface to create an augmented reality composition.  In response to detecting such changes, the augmented reality composition system 110 renders digital marks in real time to form an augmented reality object for display to the user via the augmented reality device 108.  Upon detecting an indication that the user has completed composing an augmented reality object (e.g., by a release of pressure on the writing device 106), the augmented reality composition system 110 enables the user to manipulate the augmented reality object within the three-dimensional augmented reality environment (e.g., via the augmented reality device 108). By tracking the reflective elements 308, the augmented reality composition system 110 determines changes in location of the writing device 106, and can thereby render augmented reality objects based on the movement of the writing device 106.  Moreover, the augmented reality composition system 110 can generate augmented reality objects that appear to be drawn by the tip 304 of the writing device 106), wherein the visualization data describe an object that extends from a predetermined position in a direction that is based on the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator (Fig. 2, Fig. 8,para. [0030]-[0031], para. [0042], para. [0058]-[0062], para. [0211]-[0213]. Rendering the augmented reality object can include detecting, by way of the pressure sensor associated with the writing device, that the writing device is contacting the real-world surface, and generating, by way of the augmented reality device and in response to detecting that the writing device is contacting the real-world surface, a digital mark that appears to be drawn on the real-world surface and that follows the detected real-world movement of the writing device. The method 800 may also include an act of adjusting a weight of the digital mark generated by way of the augmented reality device based on the detected pressure force applied to the writing device and the detected tilt of the writing device. The augmented reality composition system can detect even slight movement, tilt, pressure, and other sensory information related to the writing device. By analyzing these various factors in isolation and/or in conjunction with one another, the augmented reality composition system can more accurately interpret how a user moves, pushes on, lifts up, or otherwise manipulates a writing device and generate more precise augmented reality objects (e.g., that realistically mimic writing or drawing on a real-surface). The augmented reality composition system 110 can generate a digital mark in an augmented reality environment and provide the digital mark for display via the augmented reality device 108 such that it appears (to the user 112) that the digital mark is located on a real-world surface based on the writing device 106 pressing and dragging on the real-world surface), and wherein the visualization data are provided for display by a visualization device (see Fig. 2. And para. [0059]-[0061]. The second view 220 is a representation of the real-world surface 202 as viewed through an augmented reality device (i.e., looking at the table with the augmented reality headset 108).  In both views 210 and 220, a hand (e.g., of the user 112) grips the writing device 106 and moves the writing device 106 to "draw" on the real-world surface 202 (i.e., draw an image of a globe). In relation to the second view 220, the augmented reality composition system 110 generates the augmented reality object 204 within an augmented reality environment and presents the augmented reality object 204 to the user 112 via the augmented reality device 108.  Specifically, the augmented reality composition system 110 tracks pressure, location, orientation, and movement of the writing device 106 as the user 112 moves the writing device 106 along the real-world surface 202).

However, Maruoka teaches wherein the sensor (see Figs. 1-2, para. [0020]-[0022]. The position detection section 202 includes a position detection sensor that is approximately the same size as a display screen 201D of the display section 201), wherein the sensor, in operation, detects the position indicator and outputs a signal indicative of a position of the tip of the core body with respect to the input surface of the sensor (see Figs. 1-2, para. [0020], para. [0022]. The position detection section 202 includes a position detection sensor that is approximately the same size as a display screen 201D of the display section 201.The position detection section 202 detects the position on the position detection sensor pointed to by the electronic pen 203 as two-dimensional XY coordinates by detecting the position detection signal.  Further, the position detection section 202 of the tablet terminal 200 receives writing pressure information from the electronic pen 203, thus detecting the writing pressure from the received information. Then, the tablet terminal 200 pairs each piece of coordinate data of the position pointed to by the electronic pen 203 detected by the position detection section 202 and the writing pressure applied to that pointed position and sends this information pair to the main body 100 of the image processing apparatus).
Rhodes and Maruoka are related to image processing and input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Rhodes with Maruoka’s teachings of determining the position of the position indicator using a sensor, since it would have 

Regarding Claim 8, Rhodes and Maruoka teach the system of claim 7.
Rhodes further teaches wherein, when the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator indicate that the pressure is greater than a predetermined threshold value (see para. [0078]-[0080]. The augmented reality composition system 110 changes the weight of rendered digital marks based on detecting whether the pressure applied to the writing device 106 exceeds a particular pressure threshold.  Indeed, the augmented reality composition system 110 may use multiple pressure thresholds in a tier-based system where, for example, the augmented reality composition system 110 renders digital marks having a particular weight while the pressure applied to the writing device 106 is within a particular pressure range, and where the augmented reality composition system 110 renders digital marks having a different weight while the pressure applied to the writing device 106 is within a different range. In response to detecting that the user 112 is applying a pressure to the writing device 106 that exceeds a pressure threshold, the augmented reality composition system renders digital marks that are darker in color (e.g., blacker, a deeper shade of red, or a more intense coloration of whatever color the augmented reality composition system 110 is currently using).  As another example, the augmented reality composition system 110 may render digital marks with a higher opacity (i.e., lines that are less transparent) in response to detecting that the pressure applied to the writing device 106 exceeds a pressure threshold), the instructions stored by the at least one memory device, when executed by the at least one processor, cause the processing device to generate the visualization data such that the object (see Fig. 2, Fig. 9, processor, memory, para. [0059]-[0062], and para. [0214]-[0219]. Embodiments within the scope of the present disclosure also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein. The augmented reality composition system 110 generates the augmented reality object 204 within an augmented reality environment and presents the augmented reality object 204 to the user 112 via the augmented reality device 108.  Specifically, the augmented reality composition system 110 tracks pressure, location, orientation, and movement of the writing device 106 as the user 112 moves the writing device 106 along the real-world surface 202), when displayed by the visualization device, extends from the predetermined position in a first predetermined direction (Fig. 2, Fig. 8, para. [0030]-[0031], para. [0042], para. [0058]-[0062], para. [0211]-[0213]. The augmented reality composition system can detect even slight movement, tilt, pressure, and other sensory information related to the writing device. By analyzing these various factors in isolation and/or in conjunction with one another, the augmented reality composition system can more accurately interpret how a user moves, pushes on, lifts up, or otherwise manipulates a writing device and generate more precise augmented reality objects (e.g., that realistically mimic writing or drawing on a real-surface).The augmented reality composition system 110 can generate a digital mark in an augmented reality environment and provide the digital mark for display via the augmented reality device 108 such that it appears (to the user 112) that the digital mark is located on a real-world surface based on the writing device 106 pressing and dragging on the real-world surface).

Regarding Claim 11, Rhodes and Maruoka teach the system of claim 7.
Rhodes further  teaches wherein: the processing device includes an accelerometer (see Fig. 6A, IMU 02, para. [0048] and para. [0179]. An "inertial measurement unit" or "IMU" refers to a device that measures and reports information regarding changes in orientation and/or location.  In particular, an inertial measurement unit includes a device that measures and reports specific force, angular rate, and/or magnetic field information using a combination of one or more accelerometers, gyroscopes, and/or magnetometers) that, in operation, outputs a signal indicative of an acceleration of the processing device (para. [0158] and para. [0179]. The IMU 602 includes one or more accelerometers, one or more gyroscopes, and/or one or more magnetometers.  The IMU 602 gathers information relating to movement, tilt, and orientation of the writing device 600.  To illustrate, the IMU 602 is configured to detect relative changes in position as well as speed of movement in a lateral direction or a vertical direction. The IMU 602 is further configured to detect changes in orientation is the writing device 600 spins or rotates, and is further configured to detect a rate of such changes (e.g., angular velocity).  The IMU 602 is also configured to detect changes in tilt of the writing device 600 by detecting an angle at which the writing device 600 is leaning one direction or another.  Accordingly, by communicating with the writing device 600 to collect information gathered by the IMU 602, the augmented reality composition system 110 monitors changes in position, tilt, and orientation of the writing device 600. Indeed, the augmented reality composition system 110 receives information from the IMU associated with the writing device 106); the one or more signals transmitted by the transmitter are indicative of the pressure applied to the tip of the core body and the acceleration of the processing device (see Fig. 6A, Bluetooth chip, 606, para. [0050]-[0051] and para. [0181]. The writing device 600 further includes a BLUETOOTH chip 606 configured to include or communicate with a BLUETOOTH antenna, and further configured to facilitate communications between the writing device 600 and an augmented reality device (e.g., augmented reality device 108).  As described above, the augmented reality composition system 110 communicates with the writing device 600 to gather information from one or more components of the writing device 600. For example, the augmented reality composition system 110 gathers information from the IMU 602, the pressure sensor chip 604, and the optics chip 614. To facilitate such communication, the writing device 600 includes a BLUETOOTH chip 606 or an alternative communication device operable to transmit sensory information from the writing device 600 to an augmented reality device (e.g., augmented reality device 108) and/or to receive commands or other communications from the augmented reality device 108. The server(s) 102 may communicate via the network 104 with the writing device 106 to send and/or receive information relating to motion tracking, sensory input, etc. Likewise, the server(s) 102 may communicate with the augmented reality device 108 to share all or part of the processing required to implement the augmented reality composition system 110 or else to transmit information received from the writing device 106 relating to sensory input and/or motion tracking information); and 
the instructions stored by the at least one memory device, when executed by the at least one processor, cause the processing device to generate the visualization data (see Fig. 2, Fig. 9, processor, memory, para. [0059]-[0062], and para. [0214]-[0219]. Embodiments within the scope of the present disclosure also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein. The augmented reality composition system 110 generates the augmented reality object 204 within an augmented reality environment and presents the augmented reality object 204 to the user 112 via the augmented reality device 108.  Specifically, the augmented reality composition system 110 tracks pressure, location, orientation, and movement of the writing device 106 as the user 112 moves the writing device 106 along the real-world surface 202) based on the signal indicative of the position of the tip of the core body with respect to the input surface, the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator, and the acceleration of the processing device (Fig. 2, Fig. 8, para. [0030]-[0031], para. [0042], para. [0058]-[0062], para. [0211]-[0213]. The augmented reality composition system can detect even slight movement, tilt, pressure, and other sensory information related to the writing device. By analyzing these various factors in isolation and/or in conjunction with one another, the augmented reality composition system can more accurately interpret how a user moves, pushes on, lifts up, or otherwise manipulates a writing device and generate more precise augmented reality objects (e.g., that realistically mimic writing or drawing on a real-surface).The augmented reality composition system 110 can generate a digital mark in an augmented reality environment and provide the digital mark for display via the augmented reality device 108 such that it appears (to the user 112) that the digital mark is located on a real-world surface based on the writing device 106 pressing and dragging on the real-world surface).
Rhodes does not explicitly teach the input surface corresponds to the surface of the sensor. 
However, Maruoka the input surface corresponds to the surface of the sensor (see Figs. 1-2, para. [0020], para. [0022]. The position detection section 202 includes a position detection sensor that is approximately the same size as a display screen 201D of the display section 201.The position detection section 202 detects the position on the position detection sensor pointed to by the electronic pen 203 as two-dimensional XY coordinates by detecting the position detection signal.  Further, the position detection section 202 of the tablet terminal 200 receives writing pressure information from the electronic pen 203, thus detecting the writing pressure from the received information. Then, the tablet terminal 200 pairs each piece of coordinate data of the position pointed to by the electronic pen 203 detected by the position detection section 202 and the writing pressure applied to that pointed position and sends this information pair to the main body 100 of the image processing apparatus).
Rhodes and Maruoka are related to image processing and input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Rhodes with Maruoka’s teachings of determining the position of the position indicator using a sensor, since it would have provided an alternative form of detecting the position of the pen, and thus yielding the same predictable result.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20190096129 A1) in view of Maruoka (US 20180173333 A1), further in view of Kim (US 20160378217 A1).

Regarding Claim 10, Rhodes and Maruoka teach the system of claim 7.
Rhodes further teaches wherein the one or more signals transmitted by the transmitter are indicative of the pressure applied to the tip of the core body (see Fig. 6A, Bluetooth chip, 606, para. [0050]-[0051] and para. [0181]. The writing device 600 further includes a BLUETOOTH chip 606 configured to include or communicate with a BLUETOOTH antenna, and further configured to facilitate communications between the writing device 600 and an augmented reality device (e.g., augmented reality device 108).  As described above, the augmented reality composition system 110 communicates with the writing device 600 to gather information from one or more components of the writing device 600. For example, the augmented reality composition system 110 gathers information from the IMU 602, the pressure sensor chip 604, and the optics chip 614. To facilitate such communication, the writing device 600 includes a BLUETOOTH chip 606 or an alternative communication device operable to transmit sensory information from the writing device 600 to an augmented reality device (e.g., augmented reality device 108) and/or to receive commands or other communications from the augmented reality device 108. The server(s) 102 may communicate via the network 104 with the writing device 106 to send and/or receive information relating to motion tracking, sensory input, etc. Likewise, the server(s) 102 may communicate with the augmented reality device 108 to share all or part of the processing required to implement the augmented reality composition system 110 or else to transmit information received from the writing device 106 relating to sensory input and/or motion tracking information); and the instructions stored by the at least one memory device, when executed by the at least one processor, cause the processing device to generate the visualization data (see Fig. 4, memory, and para. [0214]-[0219]. Embodiments within the scope of the present disclosure also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein) based on the signal indicative of the position of the tip of the core body with respect to the input surface of the sensor, and the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator (see Fig. 2, para. [0029], para. [0054], para. [0058], para. [0073]-[0080], para. [0096]-[0103], and para. [0149]-[0152].. Based on variations in pressure, tilt, and/or orientation, the augmented reality composition system can vary digital marks. To illustrate, the augmented reality composition system can modify weight or thickness of the digital mark to allow for broad shading or more detailed, defined lines based on variations in pressure and/or orientation. The augmented reality composition system 110 further determines changes in location, orientation, tilt, and pressure of the writing device 106 as the user moves the writing device along the real-world surface to create an augmented reality composition.  In response to detecting such changes, the augmented reality composition system 110 renders digital marks in real time to form an augmented reality object for display to the user via the augmented reality device 108.  Upon detecting an indication that the user has completed composing an augmented reality object (e.g., by a release of pressure on the writing device 106), the augmented reality composition system 110 enables the user to manipulate the augmented reality object within the three-dimensional augmented reality environment (e.g., via the augmented reality device 108). By tracking the reflective elements 308, the augmented reality composition system 110 determines changes in location of the writing device 106, and can thereby render augmented reality objects based on the movement of the writing device 106.  Moreover, the augmented reality composition system 110 can generate augmented reality objects that appear to be drawn by the tip 304 of the writing device 106). 
Rhodes and Maruoka do not explicitly teach the position indicator includes a switch that, in operation, is in a position of a plurality of positions; the one or more signals are indicative of the pressure applied to the tip of the core body and the position of the switch, cause the processing device to generate the visualization data based on the signal indicative of the position of the tip of the core body with respect to the input surface of the sensor, and the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator and the position of the switch.
However, Kim teaches the position indicator includes a switch that, in operation, is a position of a plurality of positions (see Fig. 1, user manipulator 100, Fig. 9, and Fig. 11, para. [0021], para. [0024] and para. [0126]-[0141]. The user manipulator can slid to different positions. when the initial position of the movable member 110 is at an external side of the third first electrode 173 positioned on the most right side among the plurality of first electrodes 171, 172, 173 and when the movable member 110 is moved in the B direction, the switch S3 may be first turned on.  The size of the capacitance C2-3 may gradually increase while the switch S3 is turned on.  When the movable member 110 is continued to be moved in the B direction, the switch S2 and the switch S3 may be sequentially turned on); the one or more signals are indicative of the pressure applied to the tip of the core body and the position of the switch (see Fig. 4, Fig. 11, Figs. 26A-26B, para. [0014],  para. [0024]-[0028], para. [0099]-[0102], para. [0136] and para. [0210]-[0215]. The input device may further include a conductive tip disposed on one end of the case, and a pen pressure module configured to output different signals according to a pen pressure applied on the conductive tip. Referring to FIGS. 26A and 26B, when a user gradually pushes on the screen 3 of the electronic apparatus 1 using a substantial amount of force when using the input device 10, a thickness of the writing trajectories 2610 may gradually become thicker according to the pen pressure as illustrated in FIG. 26A.  In the above state, when a user manipulates the user manipulator 100, the controller 2220 may change the shape of the writing trajectories according to the manipulating state); cause the processing device to generate the visualization data based on the signal indicative of the position of the tip of the core body with respect to the input surface of the sensor, and the one or more signals indicative of the pressure applied to the tip of the core body of the position indicator and the position of the switch (see Figs. 26A-26B and para. [0210]-[0215]. Referring to FIGS. 26A and 26B, when a user gradually pushes on the screen 3 of the electronic apparatus 1 using a substantial amount of force when using the input device 10, a thickness of the writing trajectories 2610 may gradually become thicker according to the pen pressure as illustrated in FIG. 26A.  In the above state, when a user manipulates the user manipulator 100, the controller 2220 may change the shape of the writing trajectories according to the manipulating state. Referring to FIG. 26B, the writing trajectories may be displayed to be a line shape (a1 section) before the manipulating of the user manipulator 100 and changed to be dotted-line shape (b1 section) according to the manipulating of the user manipulator 100).
Rhodes, Maruoka and Kim are related to image processing and input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Rhodes and Maruoka with Kim’s teachings, since a user can control the electronic apparatus more conveniently and efficiently (Kim para. [0031]) and thus enhancing the system.

Allowable Subject Matter
Claims 3-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
Claim 12 and dependent claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 12:
receiving one or more signals indicative of one or more spatial positions of a position indicator in a three-dimensional space relative to a surface of a sensor… wherein the visualization data describe an object that, when displayed, extends in a direction away from a plane of the surface of the sensor based on the signal indicative of the pressure applied to the tip of the core body of the position indicator
In combination with all other claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        1/18/22B